Citation Nr: 1144822	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  09-04 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, prior to August 31, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from October 1967 to April 1970.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In August 2008, the RO granted service connection for PTSD assigning a 30 percent rating, effective September 4, 2007.  The RO denied entitlement to a TDIU in a March 2009 rating decision.  In a February 2011 rating decision, the Veteran was awarded a combined 100 percent schedular rating, effective from August 31, 2010.  Thus, the issue on appeal is entitlement to a TDIU prior to that date.  In September 2011, the Veteran testified before the undersigned Veterans Law Judge at a Board video conference hearing at the RO.  A transcript is of record.


FINDINGS OF FACT

1.  The Veteran's PTSD causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks, and chronic sleep impairment, in addition to irritability, angry outbursts, sleep disturbances, problems concentrating, nightmares, some impaired judgment, disturbances in motivation and mood, and some passive suicidal ideation. 

2.  From August 6, 2008, to August 30, 2010, the Veteran met the schedular criteria for TDIU and his service-connected hypertension, CAD, PTSD, diabetes mellitus, and peripheral neuropathy precluded him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 30 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2011). 

2.  From August 6, 2008, to August 30, 2010, the criteria for entitlement to a TDIU are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With respect to the claim for a higher rating for PTSD, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir. 2004).  An RO letter dated in September 2007 informed the Veteran of all of the elements required by 38 C.F.R. § 3.159(b), as stated above.  The letter also provided the Veteran with information about factors affecting the evaluation to be assigned, i.e., the rating criteria.  Regardless, the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose.  Dingess v. Nicholson, 19 Vet. App. at 490 (2006).  As the Veteran was granted service connection and assigned an evaluation and effective date, the Secretary had no obligation to provide further notice under the statute.  Id.  As such, the September 2007 letter satisfied VA's duty to notify. 

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records, VA treatment records, and Social Security Administration (SSA) records.  The RO also has provided him with a VA examination in August 2008.  

Accordingly, the duty to assist has been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 
  
With respect to the TDIU claim, the Veteran requested entitlement to a TDIU via a VA Form 21-8940, in August 2008 and stated that his disability affected his full time employment as of that same month.  He stated that he last worked full time in August 2008 and that he became too disabled to work on August 6, 2008.  The Board herein grants entitlement to a TDIU effective from August 6, 2008 until August 30, 2010.  This represents a complete grant of the benefits sought on appeal.  For this reason, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.  


II.  Initial Rating for PTSD

The Veteran was originally granted service connection for PTSD in an August 2008 rating decision and was assigned a 30 percent disability rating effective September 4, 2007.  The Veteran disagrees with this rating assignment and contends that his service-connected PTSD should be assigned a higher rating. 

Disability ratings are based on the average impairment of earning capacity resulting from a disability. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

In Fenderson v. West, 12 Vet. App 119 (1999), the United States Court of Appeals for Veterans Claims (Court) emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case, such as this one, in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App 505 (2007).  In this case, there has not been a material change in the disability level and a uniform rating is warranted. 

The Veteran bears the burden of presenting and supporting his claim for benefits. See 38 U.S.C.A. § 5107(a) (West 2002).  In its evaluation, the Board considers all information and lay and medical evidence of record.  See 38 U.S.C.A. § 5107(b) (West 2002).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  See id.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and the demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992). 

The criteria for evaluating PTSD are found at 38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 30 percent evaluation is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands, impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficultly in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

Symptoms listed in the VA's general rating formula for mental disorders serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  The nomenclature employed in the rating formula is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association  (DSM-IV). See 38 C.F.R. § 4.130. 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  See 38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  See 38 C.F.R. § 4.126(b). 

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV.  The DSM-IV contains a GAF scale, with scores ranging from zero to 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual. 

The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  See VAOPGCPREC 10-95. 

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994). 

The Veteran is currently assigned a 30 percent disability rating for PTSD.  After a thorough review of the evidence of record, the Board has determined that the currently assigned 30 percent disability rating is appropriate and that the appellant is not entitled to a higher rating of 50 percent. 

The record reveals that the Veteran has received treatment for his PTSD from the Nashville VA Medical Center (VAMC) since May 2006.  Treatment records dated through February 2011 note findings of anxiety, chronic depression, irritability with angry outbursts, occasional panic attacks, and difficulty concentrating.  His symptoms were reportedly ongoing and he had little relief even with medication.  His GAF score range was from 51-60.

An August 2008 VA examination report shows the Veteran complained of mood swings, periods of agitation and anger, depressed spells, irritability, and sleep disturbance.  The Veteran was married to his third wife of 15 years.  He had a brother but was not in contact with him and did not get along well with his daughters since about 10 years prior.  He preferred to be alone and reported that he was impulsive and got physically aggressive when angry.  On psychiatric examination, the Veteran was overtly angry at times when discussing previous marriages and his brother.  His speech was somewhat digressive but he could be easily redirected.  He was easily agitated then apologized for his behavior.  He frequently shifted from being pleasant one minute to angry then agitated the next.  His mood was anxious, agitated, depressed, and labile.  He had some passive suicidal ideas but no plans.  With respect to his judgment, he did not understand the outcome of his behavior.  He partially understood that he had a problem.  His memory was normal.  His PTSD symptoms reportedly occurred two to three times every two weeks.  He panicked easily and lost his train of thought when nervous.  He was easily agitated and quick to anger, which affected his relationship with others.  He had problems trusting people due to PTSD symptoms.  He also had depressed spells when having distressing memories about Vietnam.  The Axis I diagnosis was PTSD.  The GAF score was 55.  The examiner commented that the Veteran was able to work as a long distance driver for the last three years in the same company because he did not have to interact with others; he basically worked by himself.  His interpersonal relationships were poor due to irritability and lack of temper control.

In December 2008, the Veteran started to receive disability benefits from the Social Security Administration (SSA), in part, for his mood disorder.  A September 2010 VA examination report notes that the Veteran quit working in August 2008, reportedly due to his hypertension and diabetes mellitus.  

The Board finds that the evidence more nearly approximates a finding of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), and chronic sleep impairment.  Memory loss was not shown.  He had social impairment in that he was not able to get along well with others and isolated himself from his family; but he also had been married for 15 years and had been able to function on the job since he did not have to be around others.  While he quit working in August 2008, this was reportedly due to his other service-connected disabilities.  These symptoms are more consistent with a 30 percent disability rating.  

The Veteran's GAF score range of 51-60 also supports a 30 percent rating, as the 51-60 range represents moderate social or occupational impairment.  

The Veteran does not meet the criteria for the next higher 50 percent rating.  Some of his symptoms are consistent with some of the criteria for a 50 percent rating.  Specifically, he had impaired judgment and disturbances in motivation and mood.  He also had difficulty establishing and maintaining effective work and social relationships.  However, he does not meet the overall criteria for the 50 percent rating based on occupational impairment, as he was able to maintain employment for many years and stopped working due to disabilities unrelated to his PTSD.  Socially, while he tended to isolate himself and had been married three times, he also had a relationship with his wife for 15 years.  His affect was consistently found to be congruent with his mood, his speech was coherent and relevant (though he did get off topic on occasion on the August 2008 VA examination), and he did not have any memory impairment, or impaired abstract thinking.  He had passive suicidal ideation reported on VA examination in August 2008 and impaired impulse control, both of which are criteria for a 70 percent rating.  However, these symptoms are not enough, in and of themselves, to warrant a higher rating.  The Veteran did not have plans for suicide and mostly reported on VA treatment records from 2006 through 2011 that he had no suicidal or homicidal ideation.  Also, while he had periods of poor impulse control, these were not unprovoked.  Specifically, it was mentioned that the irritability came on examination after discussing his prior marriages and his brother.  At one point on a November 2009 VA outpatient psychiatry note, the Veteran was mentioned as appearing disheveled, but overall his grooming was good on the VA treatment records from 2006 to 2011.  

Even with medication, the Veteran continued to struggle with his ongoing PTSD symptoms, which included irritability, angry outbursts, sleep impairment, nightmares, suspiciousness, problems concentrating, and chronic depression.  While the Veteran has significant impairment related to his PTSD symptoms, it does not rise to the level of a 50 percent rating.  

For all the foregoing reasons, the Board finds that the evidence does not support the assignment of a rating in excess of 30 percent for PTSD.  Therefore, entitlement to an increased rating for the impairment associated with PTSD is not warranted.  The Board has considered staged ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted. 

To the extent that the Veteran has contended that his PTSD is more severely impaired than the rating assigned, the preponderance of the evidence is against the claim; and the benefit of the doubt doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

III.  Extraschedular Consideration

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  See 38 C.F.R. § 3.321(b). 

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted in Thun v. Peake, 22 Vet. App. 111   (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The symptoms associated with the Veteran's PTSD (i.e., depression, anger, panic attacks, anxiety) are not shown to cause any impairment that is not already contemplated by the rating criteria.  The 30 percent rating assigned under DC 9411 contemplates symptoms such as depression, anxiety, suspiciousness, panic attacks, and chronic sleep impairment, and occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, and the Board finds that these rating criteria reasonably describe the Veteran's disability.  For these reasons, referral for consideration of an extraschedular rating is not warranted for this claim.

IV.  TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a). 

The Veteran is service connected for the following disabilities:  PTSD, rated as 30 percent disabling from September 4, 2007; coronary artery disease rated as 60 percent disabling from August 1, 2010, and as 30 percent from March 19, 2001; diabetes mellitus rated as 20 percent disabling from March 19, 2001; diabetic nephropathy rated as 30 percent disabling from November 25, 2009; peripheral vascular disease of the lower extremities, each rated as 20 percent disabling from September 24, 2009; hypertension rated as 10 percent disabling from March 19, 2001; bilateral diabetic retinopathy with cataracts and glaucoma rated as 10 percent disabling from January 17, 2002; diabetic peripheral neuropathy of the bilateral lower extremities each rated as 10 percent disabling from September 25, 2003; diabetic neuropathy of the upper extremities each rated as 10 percent disabling from February 7, 2005; and erectile dysfunction rated as 0 percent disabling from November 2002.  His combined ratings are as follows:  50% from March 19, 2001; 60% from January 17, 2002; 70% from February 7, 2005; 80% from September 4, 2007; 90% from February 24, 2008; and 100% from August 31, 2010.

The Veteran meets the schedular criteria, per 38 C.F.R. § 4.16(a), as of January 27, 2002 (a 60 percent rating based upon disabilities resulting from a common etiology, i.e., diabetes mellitus with CAD, hypertension, and retinopathy).  He submitted his claim for a TDIU in August 2008, claiming that he was unable to work as of that same month.  Thus, the issue is whether his service-connected disabilities precluded him from engaging in substantially gainful employment (i.e., work that is more than marginal, which permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

For the Veteran to prevail in his claim for TDIU, the record must reflect circumstances, apart from non-service-connected conditions, that place him in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment. 

The ultimate question is whether the Veteran, in light of his service-connected disabilities, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The Veteran testified at the Board hearing that he had been a truck driver for 22 years until August 2008, when he was ruled disabled from his job.  He stated that an endocrinologist said that he could not drive due to hypoglycemia and also his medication for PTSD.  He reportedly had two years of college with no degree and did not work well with others.  SSA records show the Veteran started to receive disability benefits in December 2008, in part, due to his mood disorder.  

A March 2007 VA treatment record notes that the Veteran could not start insulin for his diabetes because he would lose his job as a truck driver.  An August 2008 VA examination report notes that the Veteran's diabetes mellitus did not significantly affect his ability to work as a truck driver but the fact that he required insulin did impact his ability to obtain the certification needed through the Department of Transportation.  It was noted, however, that he could obtain a waiver and receive certification.  A VA nurse practitioner commented on a VA treatment record in September 2009 that the combination of his severe neuropathy, insulin requiring diabetes mellitus, coronary artery disease, and PTSD made it unlikely that he could be employable.  A form dated in December 2009 and signed by a VA physician notes that a "CMV" driver should not have large fluctuations in blood glucose levels and that the Veteran had large fluctuations that might impact safe driving.

In January 2010, a VA examination report shows the Veteran was not allowed to drive over the road semi trucks due to his diabetes.  Specifically, he was unable to continue certification for his commercial driver's license with poorly controlled insulin-dependent diabetes mellitus.  A September 2010 VA examination report shows that the Veteran stopped working as a truck driver in August 2008 due to his hypertension and diabetes mellitus.  

In viewing the medical evidence of record, the Board finds that the Veteran is precluded from securing or following a substantially gainful occupation, primarily due to his hypertension, CAD, PTSD, diabetes mellitus, and peripheral neuropathy.  Thus, a TDIU is warranted, effective from August 6, 2008 to August 30, 2010 (i.e., the day he stopped working until he was awarded a 100 percent combined schedular rating).  The preponderance of the evidence is against awarding a TDIU prior to August 6, 2008, as the Veteran was employed as a truck driver until that date. 

The Board has also considered whether the Veteran is entitled to special monthly compensation (SMC) benefits at the housebound rate to fulfill VA's "well established" duty to maximize the Veteran's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim" and remanding, pursuant to VA's duty to maximize benefits, for VA to determine whether the Veteran's posttraumatic stress disorder, rated 70 percent disabling, would entitle him to a TDIU and, therefore, to SMC).  In the present matter, the Veteran does not have a single disability rated 100 percent disabling.  Moreover, based on a review of the evidence of record, medical and lay, the Board finds that the Veteran is rendered unemployable by the aggregate of his service-connected hypertension, CAD, PTSD, diabetes mellitus, and peripheral neuropathy and there is no basis to find his employability may be attributed to a single disability.  Thus, SMC benefits are not warranted at the present time on this basis.  


ORDER

Entitlement to an initial rating higher than 30 percent for PTSD is denied. 

From August 6, 2008 to August 30, 2010, a TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


